PD-1492-15
                                                 IN    THE
                             TEXAS   COURT       OF    CRIMINAL          APPEALS
                                           AUSTIN,         TEXAS


Jesus       Alejandro    Rodriguez                     §           THIRTEENTH COURT OF APPEALS
                                                       §                •--    '••'•• ••• ' ' • '
                                                       I            APPEAL'NO. 13-13-00572-CR
v.                                                     §                            .
                                                       &
The State of Texas                                     |               TRvCT.NO. 201 2-DCR-1221


                        MOTION       FOR    SUSPENSION            OF    THE   RULES
                                                                                                COURTOFCRMHAL APPEAL
                              PURSUANT      TO    TEX . R . APP . PROC .           2                          i8 2m

                                                                                                    ®iAcoste,Cteri<
TO    THE    HONORABLE JUDGES/JUSTICES                     OF    SAID COURT:

        Comes not,       Jesus Alejandro               Rodriguez,           Appellant pro se,                 in

the    above^styled enumerated causes,                           and respectfully..requests                    the

Court to       suspend the following                  Tex .R .App .Proc . Rules,                and in support

thereof, Appellant would show the Court.the following also :C|j pr\ iru
To SUSPEND Tex. R. App. Pxo-g.- 6.3, 9.3(b)(1 ), 9.5,:and ?9W°§Pt?aM^L APPEALS
                                                      lm               ' %••'."•                     o 18 2:;j
        Appellant       is    currently      incarcerated in TDCJ-CID at A"Uie Mark                                  _

W.    Stiles    Unit,    3060 FM 3514,               Beaumont,         Texas       77705      and   as   an

incarcerated inmate,             this      unit does             not allow or            provide     inmates

with    copies of their          documents            or    have access            to    copy   equipment.

Due    to    Appellant's limited resources and the restriction of the

unit    not allowing or          providing inmates with copies,                               Appellant can

only manage a single copy,                  the original,                which he         is providing.

            _..                        PRAYER         FOR       RELIEF

        Wherefore premises considered,                           Appellant respectfully prays

and    requests that the             Court GRANT Appellant's Motion for Suspension

of    the    Rules...    in    accordance         with his          Petition            for   Discretionary

Review .




                                                 1    of    2
Respectfully          Submitted,

/s/ Jesus Alejandro                Rodriguez
Jesus       Alejandro       Rodriguez
TDGJ-ID       #1884429
Mark W .      Stiles Unit
3060    FM    3514
Beaumont,       Texas       77705


                                            DECLARATION


        I hereby declare             under penalty of         perjury that the   foregoing

Motionto.. be        true    and    correct.


Executed       on    November       4,   2015.



/s/ Jesus Alejandro                Rodriguez

Jeses       Alejandro       Rodriguez

Pro    Se




                                                 2   of   2